


Exhibit 10.4(b)

 

CONFIDENTIAL TREATMENT REQUESTED

 

SANOFI-AVENTIS AND IMMUNOGEN CONFIDENTIAL

Execution Copy

 

AMENDMENT NO. 2 TO THE

COLLABORATION AND LICENSE AGREEMENT

 

This Amendment No. 2 to the Collaboration and License Agreement (this
“Amendment”) is dated as of December 7, 2007 (the “Amendment Effective Date”) by
and between ImmunoGen, Inc., a Massachusetts corporation with a principal office
at 128 Sidney Street, Cambridge, MA 02139 (“ImmunoGen”), and sanofi-aventis U.S.
LLC, a Delaware limited liability company with offices at 1041 Rte. 202-206,
Bridgewater, NJ 08807 (“Aventis”).  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the
Collaboration and License Agreement (the “Agreement”) dated as of July 30, 2003
(the “Agreement Effective Date”) by and between ImmunoGen and Aventis
Pharmaceuticals, Inc. (predecessor in interest to Aventis), as amended
August 31, 2006.

 

WHEREAS, on the Agreement Effective Date, ImmunoGen and Aventis entered into the
Agreement for the purpose of collaborating on the identification and validation
of targets for use in the discovery of antibodies and antibody-drug conjugates
in the Collaborative Focus Area (as defined in the Agreement) and in the
development and commercialization of such antibodies and antibody-drug
conjugates; and

 

WHEREAS, the Parties hereto desire to amend the Agreement to provide that
ImmunoGen will develop a Phase IIb/III scale process for manufacturing SAR3419
and Aventis will assist and compensate ImmunoGen, all as set forth in this
Amendment, and to set forth certain additional terms applicable to the
Agreement, as so amended.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

In consideration of the mutual promises and covenants hereinafter set forth
herein, and other consideration, the Parties agree as follows:

 

1.                                      Amendments to Agreement.

 

(a)                                 The following new definitions are hereby
added to Article 1 of the Collaboration Agreement:

 

“1.25A         “Conjugation Process” means a process for manufacturing SAR3419
by conjugating its component parts, which is to be developed as part of the
Services under this Agreement.”

 

“1.82A         “Project Plan” means the project plan attached hereto as
Exhibit C, which describes the Services, sets forth the Requirements, and
includes other information, terms and conditions relevant to performance of the
Services, as amended and updated by mutual agreement of the Parties.”

 

“1.82B         “Project Materials” means any materials, other than Aventis
Materials, used by ImmunoGen in the conduct of the Services.”

 

“1.82C         “Project Technology” means any Technology that is developed or
conceived by employees of, or consultants to, ImmunoGen in the conduct of the
Services.”

 

“1.85D         “SAR3419” means huB4 antibody conjugated to DM4 through the SPDB
linker.”

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

“1.85E          “Requirements” means any specifications or requirements
applicable to the Services set forth in the Project Plan.”

 

“1.86A         “Services” means the process development work to be performed by
ImmunoGen, as described in the Project Plan.”

 

(b)                                 The definition of Aventis Materials set
forth in Section 1.10 of the Agreement is hereby amended by adding the following
sentence at the end of the definition:

 

“For purposes of clarity, Aventis Materials includes SAR3419.”

 

(c)                                  The definition of ImmunoGen Materials set
forth in Section 1.49 of the Agreement is hereby amended by adding the following
sentence at the end of the definition:

 

“For purposes of clarity, ImmunoGen Materials includes all Project Materials.”

 

(d)                                 The definition of “ImmunoGen Technology
Improvements” is hereby deleted in its entirety and replaced with the following:

 

“ImmunoGen Technology Improvements” means (a) any Technology which (i) is
developed or conceived by employees of, or consultant to, either Party or
jointly by both Parties, under this Agreement and (ii) (A) is Covered by the
ImmunoGen Patent Rights or (B) is a maytansinoid that is substantially
equivalent to a maytansinoid Covered by an ImmunoGen Patent Right listed on
Schedule 1.50 or (C) is a method of manufacture or use with respect to a
maytansinoid that is substantially equivalent to a method of manufacture or use,
respectively, with respect to a maytansinoid and Covered by an ImmunoGen Patent
right listed on Schedule 1.50 and (b) any Project Technology.”

 

(e)                                  A new Section 4.5 is hereby added to the
Agreement which shall provide as follows:

 

“4.5                         “Process Development Services.”

 

4.5.1                     Project Plan Document.  The Project Plan describes the
Services, and the terms and conditions applicable to the conduct by ImmunoGen of
the Services, under this Agreement.  The Project Plan may be amended by mutual
agreement of the Parties and any updated or amended Project Plan will become
part of this Agreement upon execution by both Parties.  In the event of a
conflict between the terms of this Agreement and any terms of the Project Plan,
the terms of this Agreement shall control.

 

4.5.2                     Performance of Services.  ImmunoGen shall use
Commercially Reasonable Efforts to perform the Services in accordance with this
Agreement, the Project Plan and the Requirements.  Without limiting the
foregoing, ImmunoGen shall (a) make available facilities, utilities, equipment
and computerized systems that are adequate to perform the Services in accordance
with the Project Plan; and (b) provide an adequate number of personnel to
perform the Services, all of whom have appropriate education, training and
experience to do so.  At Aventis’ request, ImmunoGen shall provide Aventis with
resumes or CVs for personnel assigned to perform the Services.  ImmunoGen shall
be responsible for procuring any and all Project Materials, for ensuring that
such Project Materials are suitable for the intended purposes, and for
inspecting, testing, as appropriate, storing and maintaining Project Materials. 
Other than payment of fees under Section 8.47(a), (b) and (c) and reimbursement
of certain out-of-pocket costs under Section 8.4.7(d), ImmunoGen shall be
responsible for all costs and expenses incurred in providing the Services.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

4.5.3                     Schedule and Adjustments.  If ImmunoGen proposes to
make any proposed changes to its personnel, facilities, utilities or equipment
that are reasonably likely to affect the quality or timing of its performance of
the Services, ImmunoGen shall promptly notify Aventis in writing of such
proposed changes.  If Aventis reasonably determines that any such proposed
changes are likely to materially affect the development and/or commercialization
by Aventis of SAR3419, the implementation of those changes will be subject to
Aventis’ approval, which will not be unreasonably withheld.  If any delay in
completing the Services is due to Aventis’ failure to perform its obligations
under this Agreement, including but not limited to delay in providing Aventis
Materials under Section 4.5.6, then the Project Plan and the Milestone-Based
Fees in Section 8.4.7(c) will be adjusted accordingly to reasonably account for
such delay.

 

4.5.4                     Project Management and Aventis Assistance.  Each Party
shall appoint designees to coordinate the conduct of the Services as appropriate
(the “Project Managers”).  Project Managers will meet on a bi-weekly basis (more
or less frequently if mutually agreed) to assess the progress of the Services. 
Decisions by Project Managers are not binding except to the extent consistent
with the Project Plan or agreed in writing by the Parties.  Aventis shall
provide ImmunoGen with guidance, information and assistance as reasonably
necessary for ImmunoGen to perform the Services, and shall use Commercially
Reasonable Efforts to perform any obligations under any Project Plan related to
such guidance and assistance.

 

4.5.5                     Modifications of Services, Requirements or Project
Plan Document.  If Aventis reasonably determines that modifications to the
Services or any Requirements are necessary, Aventis shall communicate such
proposed modifications in writing to ImmunoGen (the “Proposed Modifications”). 
If ImmunoGen reasonably believes that any such proposed modifications would be a
material change to the Services or the Requirements, then ImmunoGen shall so
inform Aventis, and shall include (a) an estimate of the length of time of any
delay in the schedule as a result of the Proposed Modifications, and/or (b) an
estimate of any revisions to the fees or costs as a result of the Proposed
Modifications.  Subject to the foregoing, (a) ImmunoGen shall use Commercially
Reasonable Efforts to assist Aventis in implementing the Proposed Modifications,
(b) the Parties shall update the schedule in the Project Plan (including the
applicable milestones), and (c) the Parties shall mutually agree on the fees
and/or costs required to implement the Proposed Modifications.  Aventis shall be
responsible for the payment of all such agreed fees and/or costs, as reflected
in the updated schedule in accordance with this Agreement.

 

4.5.6                     Aventis Materials.  Unless otherwise specified in the
Project Plan, Aventis shall deliver to ImmunoGen, at its own expense, the
Aventis Materials in the form and amounts identified in the Project Plan.  For
any Aventis Materials to be procured by ImmunoGen, ImmunoGen shall procure those
Aventis Materials in the form and in amounts identified in the Project Plan and
Aventis shall reimburse ImmunoGen for its costs incurred in making such
procurement under Section 8.4.7(d).

 

4.5.7                     Termination of Services.  The obligation of ImmunoGen
to conduct all or any part of the Services may, subject to Section 4.5.8 below,
be terminated (a) by Aventis, at any time, and for any reason or no reason, by
providing written notice of termination to ImmunoGen at least [***] prior to the
date of termination, which notice shall specify the scope of the terminated
Services; and (b) by either Party, by providing written notice of termination to
the other Party at least [***] after having provided to the other Party notice
of such Party’s material breach of this Agreement, unless such material breach
has been cured within the [***] period after the initial notice of breach;
provided, however, that when a Party allegedly in breach disputes in good faith
that a breach has occurred, then both Parties shall continue performance during
the pendency of any dispute resolution procedure for up to a maximum of [***]
after notice of an alleged material breach.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

4.5.8                     Obligations Upon Termination or Expiration of
Services.

 

(a)                                 Payment by Aventis:  Except with regard to
termination by Aventis as a result of the uncured material breach of ImmunoGen,
upon termination of the Services as provided in Section 4.5.7, Aventis shall pay
ImmunoGen: (i) the Service Fees described in Section 8.4.7(a) that were
authorized to be incurred and were actually incurred prior to termination;
(ii) reimbursable costs not already paid, to the extent such costs already have
been incurred and (iii) any early termination fee as calculated under subsection
(b) below.

 

(b)                                 Early Termination [***]:  If Aventis
terminates the Services under Section 4.5.7(a) above at any time on or before
[***] from the date of initiation of the Services for any reason other than
technical failure with respect to, or adverse clinical results which would
preclude proceeding with, the further development of SAR3419, then Aventis shall
[***] no later than the [***].

 

4.5.9                     Subcontracting and Use of Contract Manufacturing
Organizations.  ImmunoGen shall not subcontract any of its obligations to
conduct Services under this Agreement without Aventis’ prior written consent,
which will not be unreasonably withheld or delayed.  To the extent Aventis
Materials are required for performance under an authorized subcontract, Aventis
either shall provide the Aventis Materials directly to the authorized
subcontractor, or shall authorize ImmunoGen to provide the Aventis Materials to
the authorized subcontractor, in either case subject to an appropriate material
transfer agreement or other agreement between Aventis and the authorized
subcontractor.”

 

(f)                                   A new Section 8.4.7 is hereby added to the
Agreement which shall provide as follows:

 

“8.4.7               Service Fees; Costs.

 

(a)                                 Service Fees.  In consideration of
ImmunoGen’s performance of the Services, Aventis shall pay to ImmunoGen fees,
based on hours worked by ImmunoGen employees performing the Services, at a rate
equal to $[***] per hour or $[***] per FTE per year (the “Service Fees”).

 

(b)                                 Cost Reimbursement.  Aventis shall reimburse
ImmunoGen for the cost incurred by ImmunoGen in obtaining approved quantities of
DM4 or SPDB for performance of the Services based on ImmunoGen’s standard cost
of such materials, which will be included in the Project Plan. Prior to
obtaining any such DM4 or SPDB, ImmunoGen shall notify Aventis of the quantities
needed and shall receive approval from Aventis.  Notwithstanding the
foregoing, ImmunoGen shall have no obligation to provide Aventis with any
quantities of DM4 or SPDB in excess of the amount set forth in the Project Plan
unless mutually agreed upon in writing.  Aventis shall be solely responsible for
reimbursing ImmunoGen for the cost of any Aventis Materials procured directly by
ImmunoGen (if any).

 

(c)                                  Milestone-Based Fees.  Aventis shall pay
ImmunoGen a milestone-based fee of [***].  In the event that Aventis reasonably
disagrees with the achievement of any such milestone, it shall so notify
ImmunoGen in writing within [***].  Within [***] of any such notice by Aventis,
the Parties shall use reasonable efforts to resolve the dispute.

 

(d)                                 Invoices and Payment Terms.  Prior to
payment by Aventis of the payments due under this Agreement, ImmunoGen must
submit an invoice to Aventis which shall reference the applicable purchase order
number (each, an “Invoice”).  ImmunoGen shall generate Invoices for all fees and
cost reimbursements.  Invoices for Service Fees and for cost reimbursements
shall be generated quarterly and provided to Aventis promptly after the end of
the Calendar Quarter in which the fees were incurred; invoices for the
milestone-based fee described above will be generated any time after

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended

 

4

--------------------------------------------------------------------------------


 

completion of the milestone (as completion is determined under the Project Plan
and Section 8.4.7(c)).  Each Invoice shall be addressed to:  sanofi-aventis U.S.
LLC Attention: Accounts Payable Department 1041 Route 202-206 P.O. Box 5915
Bridgewater, NJ 08807-0800.  Invoices for cost reimbursement shall include
appropriate reasonable documentation of costs incurred; Invoices for Service
Fees shall detail the personnel providing Services and the number of FTEs/hours
spent in performing Services, as calculated in accordance with Section 8.4.7(a),
during the quarter for which the Invoice applies.  Aventis shall pay Invoices
within [***] after receipt of each Invoice .  Receipt or acceptance by Aventis
of any Invoices under this Agreement will not preclude Aventis from questioning
the correctness of the underlying information at a later date, or from
exercising its rights under Section 8.4.7.  If any [***] inconsistencies or
mistakes are discovered in an Invoice, the Parties shall make immediate
adjustment, by reimbursement or credit, as applicable.  Invoices that remain
unpaid more than [***] beyond the scheduled payment due date may be subject to
an interest charge equal to [***], calculated from the scheduled payment due
date forward; provided that in no event shall such annual rate exceed the
maximum interest rate permitted by law in regard to such payments.  Such
payments when made shall be accompanied by all interest so accrued.  All
payments shall be made by wire transfer of immediately available funds to the
following account:

 

[***]

ABA (routing): [***]

F/C Client Funds [***]

Account: [***]

Account Title:  ImmunoGen, Inc.

 

(e)                                  Records Maintenance.  ImmunoGen shall
maintain all records and accounts pertaining to the Services under this
Agreement for a period of at least [***] from the date of final payment for the
Services, or longer if required by law.  At the request of Aventis, upon at
least [***] prior written notice, but no more often than [***] per calendar
year, and at its sole expense, ImmunoGen shall permit an independent certified
public accountant selected by Aventis and reasonably acceptable to ImmunoGen to
inspect (during regular business hours) the relevant records required to be
maintained by ImmunoGen under this Section 8.4.7.  To the extent requested by
ImmunoGen, the accountant shall enter into a confidentiality agreement with both
Parties reasonably acceptable to each.  The results of any such audit shall be
made available to both Parties.  Aventis agrees to treat the results of any such
accountant’s review of ImmunoGen’s records under this Section 8.4.7 as
Confidential Information of ImmunoGen subject to the terms of Section 5.”

 

(f)                                   A new Exhibit C shall be added to the
Agreement which shall be in the form of Exhibit C attached hereto.

 

2.                                      Miscellaneous.  The Parties hereby
confirm and agree that, except as amended hereby, the Agreement remains in full
force and effect and is a binding obligation of the Parties hereto.  This
Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[Remainder of page intentionally left blank.]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed,
effective as of the Amendment Effective Date, by their respective duly
authorized officers.

 

SANOFI-AVENTIS U.S., LLC

 

IMMUNOGEN, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Metcalf

 

By:

/s/ John Lambert

Name:

Thomas Metcalf

 

Name:

John Lambert

Title:

Site Director

 

Title:

Senior Vice President

Date:

13 Dec 2007

 

Date:

07 Dec 2007

 

 

 

 

 

 

 

 

 

 

SANOFI-AVENTIS U.S., LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Darno

 

 

 

Name:

Paul Darno

 

 

 

Title:

Finance

 

 

 

Date:

12/13/07

 

 

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

Exhibit C

 

PROJECT PLAN

 

SAR3419 Phase IIb/Phase III Conjugation Process Development

 

Project Stages & Key Deliverables

 

stage

 

Description

 

duration

 

deliverables

 

Scheduled completion

I

 

[***]

 

[***]

 

[***]

 

[***]

II

 

[***]

 

[***]

 

[***]

 

[***]

III

 

[***]

 

[***]

 

[***]

 

[***]

IV

 

[***]

 

[***]

 

[***]

 

[***]

 

Project Timeline: Schedule

 

 

 

Month #

 

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

12

 

13

 

14

 

15

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Team Communication

 

The joint development team expects to have biweekly teleconferences and
bimonthly face to face meetings or others as deemed necessary. A meeting agenda
will be agreed to and provided prior to each meeting. Meeting slides and data
will be provided prior to each meeting as needed. Meeting action items and
follow up will be provided following each meeting as needed. The team will
utilize a joint shared repository site to store project documents.

 

Requirements & Scale

 

Demonstration Scale: [***] or as determined appropriate by process requirements
and equipment limitations.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

For both process and product requirements, it is assumed that the
characteristics and quality of the huB4 antibody will be equivalent to the
antibody currently in use for the phase I process.  Any changes to the antibody
manufacturing process that could compromise meeting the targeted Phase IIb
specifications will not be implemented during the term of this study without
mutual consent.

 

Process Requirements: The process used to generate the final [***] batches
should meet the following requirements:

 

1)             [***]

2)             [***]:

a)             [***]

b)             [***]

i)                 [***]

3)             [***]

 

Product Requirements: The conjugate drug substance should be [***] to the [***],
with the exception of:

 

[***] [***]

[***]

 

STAGE I: [***]

 

Purpose:                                              To demonstrate feasibility
of [***].

 

Activities:

1)                                     [***].

2)                                     [***]

3)                                     [***]

4)                                     [***]

5)                                     [***]

 

[***]

Deliverables:

 

S-A:                                                                       [***]

[***]

[***]

Analytical testing beyond IMGN responsibility as described in Table 1

 

IMGN:                                                         Identified process
steps

[***]

Weekly to biweekly update reports

Summary chart on [***]

Preliminary development report (delivered at end of [***]

 

Duration:                                         [***].  This assumes that the
analytical results from sanofi-aventis are available in a timely manner.  Unless
otherwise agreed in the biweekly meetings, timely execution will be defined as
[***] for receipt of the data by ImmunoGen.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

IMGN FTE:                           Average of [***] FTE’s in Process and [***]
FTE’s in Analytical (may not be evenly distributed over duration of this phase
of project)

 

Go / No Go decision on further optimization of this process will be taken based
on comparability data of [***] batches with [***]. In case material is not
comparable, parties will meet to decide how development program could be
modified to meet the objective.

 

STAGE II: [***]

 

Purpose:                                              To define [***]
requirements for the pivotal/commercial manufacturing facility. This includes
the [***].

 

Activities:

1)             [***]

2)             [***]

3)             [***]

4)             [***]

5)             [***]

a)             [***].

b)             [***].

6)             [***]

7)             [***]

8)             [***]

9)             [***].

 

Deliverables:

 

S-A:                                                                       
[***]

[***]

Preliminary formulation, minimally base buffer (by [***])

Analytical testing beyond IMGN responsibility as described in Table 1

 

IMGN:                                                         Laboratory samples
(mgs to grams)

Weekly update reports

[***]

[***]

[***]

[***].

 

Duration:                                         [***].  This assumes that the
analytical results from sanofi-aventis are available in a timely manner.  Unless
otherwise agreed in the team meetings. timely execution will be defined as [***]
for receipt of the data by ImmunoGen.

 

IMGN FTE:                           Average of [***] FTE’s in Process and [***]
FTE’s in Analytical (may not be evenly distributed over duration of this phase
of project)

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

STAGE III:  [***]

 

Purpose:                                              To [***].  A protocol for
the [***] will be formally approved to insure that the requirements for a [***]
have been met.  During the time required for this evaluation and protocol
approval, the “clock will stop” on the [***] time frame for delivery of the
success milestone.   The milestone timing will resume once the [***] is
initiated.

 

Activities:

1)             [***]

 

Deliverables:

 

S-A:                                                                       
[***]

[***]

[***]

All materials generally representative of [***]

Analytical testing beyond IMGN responsibility as described in Table 1

 

IMGN:                                                         [***]

[***]

[***]

[***]

 

Duration:                                         [***].  This assumes that the
analytical results from sanofi-aventis are available in a timely manner.  Unless
otherwise agreed, timely execution will be defined as [***] from receipt of
samples for testing to receipt of the analytical data by ImmunoGen.

 

IMGN FTE:                           Average of [***] FTEs in Process and [***]
FTEs in Analytical (may not be evenly distributed over duration of this phase of
project)

 

Go / No Go decision on the continuation of the development program will be taken
based on comparability data of [***] with [***], as set forth in Table 2. In
case material is not comparable, parties will meet to decide how development
program could be modified to meet the objective.

 

Success Milestone:  A [***] of at least [***] which meets the targets and
specifications described in the “Requirements and Scale” section above, unless
process development data justifies an exception, will be the basis for a
milestone payment of $500,000 if this is accomplished within [***] of the
initiation of Stage 1 work with the projected number of FTEs.  ImmunoGen will
provide formal notification of initiation of Stage 1 work within [***] of
execution of the Amendment.  If the [***] is delayed due to factors controlled
by sanofi-aventis, such as not receiving the needed materials or analytical data
from sanofi-aventis, this date may be modified by mutual agreement.

 

STAGE IV: [***]

 

Purpose:                                              [***].

 

Activities:

IMGN:                                                         [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit C-4

--------------------------------------------------------------------------------


 

[***]

[***]

[***]

[***]

 

S-A:                                                                       
[***]

[***]

[***]

[***]

[***]

 

Deliverables:                     [***].

 

Duration:                                         Assuming [***], transfer of
[***] should be complete [***] from start of transfer

 

IMGN FTE:                           Depending on scope, average of [***] FTE’s
in Process and [***] FTE’s in Analytical (may not be evenly distributed over
duration of this phase of project).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended

 

Exhibit C-5

--------------------------------------------------------------------------------


 

Total FTE Requirement at ImmunoGen

 

Stages I — IV (up to and including [***]) are estimated to take [***].

 

Average of [***] FTE in Process Science and Engineering (includes [***] and
[***])

Average of [***] FTE in Analytical and Pharmaceutical Sciences (analytical
resources only)

 

Estimated Materials Requirements (Stages I — IV)

 

 

 

Ab (gm)

 

DM4 (gm)

 

SPDB (gm)

Month [***]

 

[***]

 

[***]

 

[***]

Month [***]

 

[***]

 

[***]

 

[***]

Month [***]

 

[***]

 

[***]

 

[***]

Month [***]

 

[***]

 

[***]

 

[***]

Month [***]

 

[***]

 

[***]

 

[***]

 

It is understood that sanofi-aventis intends to provide these materials. If
necessary, ImmunoGen would be able to provide DM4 at a cost of $[***] per [***],
but would not be obligated to provide any amount in excess of [***]

 

Travel Expenses

 

Expenses for [***] personnel to travel to [***] for [***] will be paid by [***]
and will require prior approval of projected travel expenses from [***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit C-6

--------------------------------------------------------------------------------


 

Table 1 SAR3419 Commercial Process Development — Proposed Responsibility for
Analytical Testing

 

 

 

IMGN

 

sanofi-aventis(1)

In Process/Process Characterization

 

[***]

 

Quantitative SDS-PAGE

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

Conjugate “Release” (2)

 

[***]

 

[***]

 

 

[***]

 

[***]

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

Product Characterization

 

[***]

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

[***]

Other

 

 

 

[***]

 

--------------------------------------------------------------------------------

(1) If quantitative spec is required, sanofi-aventis will need to [***] samples
with short turnaround to ensure that development efforts will enable target to
be met.  Choice of relevant samples to be analyzed and assays to be performed
will be mutually agreed. Timely execution will be defined as [***] from receipt
of samples for testing to receipt of the analytical data by ImmunoGen unless
otherwise mutually agreed upon

 

(2) At [***], these [***] will be performed in the Process Sciences group. We
will use assays used in [***].  Assays may differ from those used in [***].

 

(3) Includes [***], as well as analytical investigation of any [***] uncovered
during use testing at [***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit C-7

--------------------------------------------------------------------------------


 

Table 2 SAR3419 Phase I acceptance criteria (as [***])

 

Test

 

Acceptance criteria

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

 

[***]

 

[***]

[***]

 

 

[***]

 

[***]

[***]

 

 

[***]

 

[***]

[***]

 

 

[***]

 

[***]

[***]

 

 

[***]

 

[***]

[***]

 

[***]

[***]

 

 

[***]

 

[***]

[***]

 

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit C-8

--------------------------------------------------------------------------------
